DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 5 and 10 are amended.
No new claims are added.
Claims 1-4, 6-7, 9, and 11-13 were previously canceled.
Claims 5, 8, and 10 are pending for examination.
Response to arguments
Re: Claim objection
In view of amendment to the claims, objections to claims 5 and 10 are withdrawn.
Re: 35 U.S.C. 103 rejection
Applicant’s response received on 11/03/2021 has been fully considered. 
Applicant’s arguments with respect to claims 5, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on Baek applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Even if examiner considers applicant’s argument, “assuming arguendo that a skilled person were to combine Baek and TS36331 in the manner suggested by the Examiner, the combination would still fail any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
35 U.S.C. 103 rejections are not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2016/020000), hereinafter “Hwang”, in view of Kim et al. (KR 10-2208633 B1), hereinafter “Kim” and further in view of 3GPP TS 36.331 (3GPP TS 36.331 V12.2.0 (2014-06)), hereinafter "TS36331".
Claims 5 and 10:
Claim 5 is for a user apparatus and claim 10 is for a method implemented by the user apparatus of claim 5.
Regarding claim 5, Hwang teaches ‘a user apparatus (UE of Fig. 3, e.g.) comprising: a processor (Pg. 11, line 7, “apparatus comprising at least one processor”) that measures an offset (Huang: Pg. 3, lines 18-20, “the terminal device acquires MIB on PSCell to get SFN of SCG and to learn the offset between SFN on MCG and SFN on SCG (if any)”)  in response to receiving, in a state where the user apparatus performs communication by dual connectivity’ ([Abstract], “A network node stores dual connectivity capability information on a cell; Fig. 3 illustrates dual connectivity of the user terminal with base stations eNB1 and eNB2).
Hwang teaches ‘‘information for instructing to report’  and measurement of ‘an offset indicating a difference between a radio frame in a Primary Cell (PCell) formed by the first base station and a radio frame in an SCG ([Abstract], “the network node requests (303) a terminal device to provide a system frame number offset for a secondary base station“) and acquiring offset between SFN on MCG and SFN on SCG, as disclosed in Pg. 3, lines 18-20 (disclosed above). 
Hwang however does not expressly teach the instruction to report the offset specifically between a PCell and PScell formed by a second base station. 
Kim, an analogous art teaches about SFN in the SCG being broadcast by PBCH of PSCell, “The first method is to designate a serving cell that broadcasts SFN information in the SCG, and through this, the UE acquires SFN information applied to the SCG. In the present invention, a serving cell providing the SFN information is referred to as a primary secondary cell (pSCell)” (Pg.5, Par.4); “the UE receives and decodes the PBCH broadcast by the pSCell (a channel for transmitting MIB), and then acquires the SFN” and “the UE applies SFN information of the pSCell” (Kim: Pg. 5, Par. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify teachings of Huang with that of Kim and come up with the claimed invention because PSCell in a SCG transmits the SFN through a broadcast channel as disclosed by Kim. Motivation to combine the teachings is based on the reason that when a mobile gets instruction to measure the offset for the SCG, it will measure the offset from the physical broadcast channel from the PSCell.
Hwang teaches, ‘a transmitter that reports the offset to the first base station’ (Hwang: Pg. 3, line 20, “The SFN offset measured by UE may then be reported from UE to MeNB; presence of transmitter is implied).
‘ReportConfig information from a first base station, including triggerType, and purpose’ and, 'wherein when the triggerType is set to periodical, the purpose is set to reportstrongestCells’.
TS36331 in the same field of endeavor teaches, ' triggerType and purpose’ (TS36331: ReportConfigEUTRA information element includes triggertype, and purpose; Pg.272, ReportConfigEUTRA information element description),
‘when the triggerType is set to periodical, the purpose is set to reportstrongestCells’ (TS36331: page 272 discloses reportstrongestCells as a purpose when triggertype is periodical, as shown below. 

    PNG
    media_image1.png
    20
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    723
    media_image2.png
    Greyscale

TS36331 however does not teach, ‘the ReportConfig information includes new information instructing System Frame Number (SFN) and frame offset reporting’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of TS36331 and combination of Hwang and Kim to add ‘SFN and frame offset’ to the relevant messages. 3GPP ReportConfig is such an implementation for measurement reporting. Because 3GPP is not teaching the offset as taught by Hwang and Kim, a person of ordinary skill in the art would be motivated to modify TS36331 to incorporate the new information instructing ‘System Frame Number (SFN) and frame offset’ reporting. 
A person of ordinary skill will combine the disclosures necessary for SeNB addition, as disclosed by Hwang, “if there is a valid SFN offset available (e.g. a validity timer may be configured to assure that the SFN offset is still valid), eNB1 (as MeNB) may directly initiate the SeNB addition procedure towards eNB2 (step 308). If there is no valid SFN offset available, eNB1 requests (step 303) the terminal device to acquire SFN of the cell to be added by signaling an additional measurement configuration for the terminal device (RRCConnectionReconfiguration)” (Hwang: Pg. 5, lines 21-26).
The claim element, ‘wherein the measuring of the offset is in response to receiving the ReportConfig information that further includes information indicating a target of the measurement of the offset, and wherein the PSCell is indicated as the target of the measurement of the offset’ is obvious as per the discussion above. The needed offset is obtained from the broadcast information from PSCell as discussed above and modification of disclosure in Hwang by a person of ordinary skill, by disclosure of Kim, teaches the claim element.

Claim 10 is for a method implemented by device of claim 5, and is a change in category with respect to claim 5. The claim is interpreted and rejected for the same reason as set forth in claim 5. All limitations for method claim 10 have been met in apparatus claim 5. 
Claim is rejected based on rejection of claim 5.

Regarding claim 8, combination of Hwang, Kim and TS36331 teaches the user apparatus as claimed in claim 5 (discussed above).
Combination of Hwang and Kim teaches, 'wherein the offset includes an offset between a system frame number in the PCell formed by the first base station and a system frame number in the PSCell formed by the second base station' (discussed above in claim 5; Huang: Pg. 3, lines 18-20, “the terminal device acquires MIB on PSCell to get SFN of SCG and to learn the offset between SFN on MCG and SFN on SCG (if any)”; Kim: Pg. 5, Pars. 5 and 6).
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462